Citation Nr: 0014259	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  98-17 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kentucky Center for Veterans 
Affairs


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to January 
1972.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.


REMAND

The veteran is seeking an evaluation in excess of 50 percent 
for his PTSD; however, the Board has determined that further 
development is warranted under applicable VA regulations and 
Bell v. Derwinski, 2 Vet.App. 611, 612-13 (1992).  In this 
regard, the veteran underwent a VA examination in February 
1999.  The examiner stated that a social worker in 1997 gave 
the veteran a Global Assessment of Functioning (GAF) score of 
60.  However, a review of the record reveals that this 
treatment record is not associated with the claims file.  The 
examiner in February 1999 also stated that at least 11 GAF 
readings by that social worker and a VA psychiatrist were 
made at the VA Medical Center in Lexington during 1998.  
Likewise, none of those treatment records, medical notes, or 
examination reports are associated with the record.  The 
examiner in February 1999 reported that the veteran had been 
assessed GAF scores ranging from a low of 48 to a high of 70 
during 1998.  Obviously, these GAF scores would have 
significant probative value in the current case when combined 
with associated records; however, a review of the record 
reveals that these records are not associated with the claims 
file.

In summary, the February 1999 examination report constitutes 
notice that material VA records have not been associated with 
the claims file.  Because the VA is on notice of these 
records, a duty to assist arises under 38 U.S.C.A. § 5107 
(West 1991), and the Board must attempt to develop the record 
with regard to the claim of entitlement to increased 
compensation for PTSD.  Bell v. Derwinski, 2 Vet.App. 611, 
612-13 (1992).  Although the Board regrets the delay caused 
by this REMAND, the VA Medical Center in Lexington apparently 
has pertinent medical records associated with the veteran's 
PTSD.  These records are materially relevant to the veteran's 
claim, considering that the VA psychiatrist and a social 
worker made 11 separate GAF scores ranging from 48 to 70 
without any of the associated records.  The Board also notes 
that the record contains group therapy notes conducted by the 
same VA social worker, but no GAF scores are associated with 
these notes; thus, the notes are not the same ones to which 
the examiner in February 1999 was referring.  Moreover, the 
record does not contain any treatment records by the VA 
psychiatrist.  

As a final matter, the record is further deficient in that 
the veteran's service representative did not sign the VA Form 
646, make an argument in support of the veteran's claim, or 
rest the case on the merits, and there is no indication that 
the veteran's claims file was reviewed by the service 
organization.  The Board would also like the RO to clarify 
whether the veteran would like to have a personal hearing.  
He requested a personal hearing on his October 1998 
substantive appeal, and although he apparently withdrew the 
request until the results of the February 1999 examination, 
he may still desire to have the hearing.

In light of the foregoing, this case is REMANDED to the RO 
for the following actions:

1.  The RO should request any examination 
report, outpatient treatment record, or 
medical progress note from the VA Medical 
Center in Lexington concerning the 
veteran's service-connected PTSD for the 
period between 1997 and 1998 that are not 
currently associated with the claims 
file.

2.  The RO should contact the veteran to 
clarify whether he desires to have a 
personal hearing.  If so, he should be 
afforded the opportunity to testify 
before a hearing officer.

3.  When the RO has completed the 
development requested, the case should 
again be reviewed on the basis of the 
additional evidence.  In the event that 
the determination remains adverse, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and be afforded the 
applicable time to respond before the 
appeal is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




